ORDER OF SUSPENSION PENDING FINAL DETERMINATION
Comes now the Indiana Supreme Court Disciplinary Commission and files its "Amended Motion for Suspension Pending Prosecution." And comes now the Hearing Officer appointed to hear this cause and submits, pursuant to Admission and Discipline Rule 28, Section 14(g), his "Recommendation of Suspension Pending Prosecution", which recommendation more fully appears in words and figures as follows, to wit:
(HI.)
And this Court, being fully advised, now finds that, pursuant to Admission and Discipline Rule 28, Section 11(b), the Hearing Officer's "Recommendation for Suspension Pending Prosecution" should be accepted and approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that the Respondent, Lawrence W. McCarthy, Jr., is hereby suspended from the practice of law in this State pending the final determination by this Court in this present case.
The Clerk of this Court is hereby directed to forward copies of this Order to all parties of record in this cause.
All Justices concur.